Citation Nr: 1129828	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  96-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected vesicular dyshydrosis with psoriasis, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1967 to September 1971.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A December 1991 decision by the RO granted the Veteran's claim of entitlement to service connection for vesicular dyshydrosis with history of psoriasis; a 10 percent disability rating was assigned effective May 30, 1991.

In October 1992, the Veteran filed a claim for an increased rating of his service-connected skin disability. He specifically stated that his condition had "become more severe since last rated."  A rating decision in November 1993 confirmed and continued the 10 percent disability rating for the Veteran's service- connected skin disability.  The Veteran disagreed with the RO's November 1993 decision, and he subsequently perfected an appeal as to his increased rating claim.

In April 2000, the Board remanded the Veteran's claim for the purpose of conducting an additional dermatological examination.  This was accomplished via a September 2002 VA examination.

In October 2006, the Board remanded the Veteran's claim a second time so that the RO could give initial consideration of new photographic evidence submitted by the Veteran, pursuant to 38 C.F.R. § 20.1304(c).  The Board deemed the photographs "pertinent" to the Veteran's increased rating claim because they purported to visually show the extent of the Veteran's skin condition.  After considering this photographic evidence, the AMC issued an August 2007 supplemental statement of the case (SSOC) continuing the Veteran's 10 percent disability rating.

In February 2009 the Board denied the Veteran entitlement to an increased rating for the disability on appeal.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court), and in March 2011 the Court issued a memorandum decision vacating the Board's February 2009 decision.  The Court determined that the Board's consideration of photographic evidence was improper, and that a competent analysis could be made only by a medical professional.  Thus, additional development is required before adjudication by the Board may be properly undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for examination of service-connected vesicular dyshydrosis with psoriasis.    The examiner is to be provided the Veteran's claims file for review, and is to affirmatively state that the claims file has, in fact, been reviewed.  

Included in the examiner's report is to be comments on the severity of the Veteran's skin disorder and, specifically, an analysis of color photographs showing an instance of dyshidrotic eczema on the face.  Specific information should include: 1) the percentage of total affected skin areas; 2) the percentage of affected exposed skin areas; and 3) the medications currently taken for the disability, including the duration of any intermittent systemic therapy, corticosteroids, or other immunosuppressive drugs. 

2.  Following completion of the above development, the RO is to readjudicate the claim and issue a supplemental statement of the case prior to returning the matter to the Board for further consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


